OPINION — AG — ** TEACHERS — HIRING — SCHOOL DISTRICT ** THE SCHOOL BOARD OF A SCHOOL DISTRICT MAY CONTRACT WITH AND FIX THE DUTIES OF ANY NUMBER OF TEACHERS WHICH IT DETERMINES TO BE NECESSARY TO THE MAINTENANCE AND OPERATION OF A COMPLETE PUBLIC SCHOOL SYSTEM OF SUCH CHARACTER AS THE BOARD OF EDUCATION SHALL DEEM SUITED FOR THE NEEDS OF THE SCHOOL DISTRICT, REGARDLESS OF THE NUMBER OF THE PUPILS IN ATTENDANCE IN SAID SCHOOL DISTRICT, PROVIDED THAT THERE ARE UNENCUMBERED FUNDS LAWFULLY APPROPRIATED IN THE SCHOOL DISTRICT BUDGET TO PAY FOR ALL OF THE TEACHERS WITH WHOM THE CONTRACT IS MADE. (DUTIES, SCHOOL BOARD, RESPONSIBILITY, SURPLUS TEACHERS, EXCESS TEACHERS, CONTRACT) CITE: 70 Ohio St. 4-22 [70-4-22], 70 Ohio St. 6-1 [70-6-1], 70 Ohio St. 6-5 [70-6-5] (RICHARD M. HUFF)